Title: Treasury Department Circular to the Collectors of the Customs, 15 October 1789
From: Hamilton, Alexander,Treasury Department
To: Harris, Richard,Lamb, John,Lee, Charles,Lincoln, Benjamin,Williams, Otho H.


Treasury DepartmentOctober 15th. 1789.
Sir
There is a species of information, which it will be convenient to you to obtain and which will be of important use to the Government: it respects the mode of Navigating of the several States; and of Foreign Nations. With a view to which I have framed a number of Queeries, to which as speedily as the requisite enquiries can be made, I request answers.
Thought I do not consider it as a part of your Official duty to make those enquiries, yet I do not scruple to recommend them to your careful attention, persuaded that you will always take pleasure in availing yourself of your opportunities to do whatever will conduce to the Public benefit.
As far as relates to american Vessels you will please to confine yourself to those of your own State as this letter will be addressed to a Collector of a principal Port in each State.
I am   Sir   Your most Obt. Hble. Servt.
A HamiltonSecy of the Treasy
